The New Orleans Bank  Trust Company, a creditor of the succession of Samuel Walter Taylor, has appealed from an order of court discharging the administrator of the succession and ordering his bond canceled and the surety released. The order or judgment appealed from was rendered ex parte, after the bank and other creditors of the succession had appealed from a judgment homologating the final account of the administrator. By the decree of this court, the judgment homologating the final account was annulled, and the case was remanded to the civil district court to permit the appellants, as creditors of the succession, to oppose the account. Succession of Taylor, 172 La. 1099,136 So. 65. Therefore the order discharging the administrator and ordering his bond canceled and the surety released must be set aside. An administrator should not be discharged until he has performed his duties completely and has had an account of his administration approved by a decree of the court that appointed him. Succession of Greene, 158 La. 123, 103 So. 532.
The order or judgment appealed from, discharging Walter A. Taylor, as administrator, and ordering his bond canceled and the surety thereon released, is annulled, at the cost of this succession.